Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/302021 has been entered.

 Response to Amendment

As noted above, amendment filed 08/30/2021 has been entered.  Examiner notes, that applicant has filed further amendments in view of the advisory action mailed 08/11/2021 (which reported prior art only applicable to the amendment filed 07/01/2021).




Allowable Subject Matter

Claims 1-3,7-13, 17-20 are allowed over the prior art of record.

Independent claim 1 requires a method that includes a control panel operating in a learning mode receiving initial ambient audio from a region, the control panel receiving user input that includes a description of the initial ambient audio, and the control panel saving the initial ambient audio as an audio pattern and the description of the initial ambient audio in a memory device of the control panel. The method further includes the control panel operating in an active mode receiving subsequent ambient audio from the region, and the control panel using audio classification model to make an initial determination as to whether the subsequent ambient audio matches or is otherwise consistent with the audio pattern. The method further includes the control panel using the description of the initial ambient audio to identify a user action or non-action in the region, where the user action or non-action in the region includes at least one of a first user action or non-action and second user action or non-action. The method additionally includes the control panel identifying the first user action or non-action as consistent with a presence of the initial ambient audio in the region and the control panel identifying the second user action or non-action as inconsistent with the presence of the initial ambient audio in the region. When the control panel initially determines that the subsequent ambient audio matches or is otherwise consistent with the audio pattern but detects the second user action or non-action, the control panel determines that the initial determination is incorrect. And, when the control panel initially determines that the subsequent ambient audio fails to match or is otherwise 

Each of Ovadio, Logan, Adamson, Johnson, and Trott fails to teach or suggest all elements required by amended independent claim 1. For example, each of these references fails to teach or suggest at least a control panel receiving user input that includes a description of initial ambient audio that was received while operating in a learning mode, the control panel using the description of the initial ambient audio to identify a user action or non-action in the region, with the control panel identifying a first such user action or non-action as consistent with a presence of the initial ambient audio in the region and a second such user action or non-action as inconsistent with the presence of the initial ambient audio in the region such that: (a) when the control panel initially determines that the subsequent ambient audio matches or is otherwise consistent with the audio pattern but detects the second user action or non-action, the control panel determines that the initial determination is incorrect, and (b) when the control panel initially determines that the subsequent ambient audio fails to match or is otherwise inconsistent with the audio pattern but detects the first user action or non-action, the control panel determines that the initial determination is incorrect.  Ovadio is directed to a home automation control system. The Office Action cites Ovadio’s teaching as to a background noise model derived from equipment noise to recognize when the background noise is unusual and warrants switching to an alarm mode. The Office Action also cites Ovadio’s retraining of the background noise model using various preconfigured noise models.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        09/06/2021